DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 13,14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2017/0086376) in view of Bartel (US 8240420).  Regarding claim 1 and 14, Burns discloses a riding lawn care vehicle comprising: a frame (60) operably coupled to a first drive wheel (32) and a second drive wheel (32); 
a steering assembly (see figure 4) comprising a first steering lever (34) and a second steering lever (34), wherein the first and second steering levers (34) are operably coupled to corresponding ones of the first and second drive wheels (32) via a first hydraulic motor (100) and a second hydraulic motor (100), respectively, to facilitate turning of the riding lawn care vehicle (10) based on drive speed control of the first and second drive wheels (32) responsive to positioning of the first and second steering levers (34) to control the first and second hydraulic motors (100); 
a first brake assembly (110) operably coupled to the first hydraulic motor (100) to enable a braking force to be selectively applied to a motor shaft (as the wheels are braked and the rotation of the motor and therefor the motor shaft are stopped) of the first hydraulic motor (100) responsive to movement of the first steering lever (31) from an inboard position to an outboard position (see abstract); and
Burns does not mention a first biasing assembly configured to positively assist movement of the first steering lever between the inboard and outboard positions in both directions. However Bartel discloses a steering mechanism for a riding lawn care vehicle comprising: a first biasing assembly (116,116a,116b,200,202,170,22,24) configured to positively assist movement of the steering lever between the inboard and outboard positions (Col. 3 lines 5 to 31). It would have been obvious for one of ordinary skill in have a biasing assembly that biases the levers onto a central position from an inboard and outboard positions, in order to release the brake and to keep the vehicle from steering to one side or the other and the assist the user of the vehicle by placing the levers in a neutral position.
Regarding claims 2 and 15, the vehicle disclosed by Burns modified as above has wherein the first steering lever is operably coupled to a first lever mount 112, [wherein the first biasing assembly is operably coupled to the first brake assembly] (in view of the modification above), and [wherein the first biasing assembly is a portion of or operably coupled to the first lever mount] (fig. 1 of Bartel).
Regarding claims 13 and 14, the vehicle disclosed by  Burns has two levers which control the hydraulic motors, wherein each motor drives one of the wheels independently, additionally Burns states in the abstract that the brake assembly is for the first and second drive wheels, which means that, there is two brake assemblies, one per handle, per hydraulic motor and per wheel. Additionally Burns combined with Bartel ends with two biasing assemblies, as each lever would need a biasing assembly in order to have functional symmetry and for ease of use of the vehicle.
Regarding claim 14, Burns steering levers work as any other zero turn radius type of vehicle, wherein each lever controls the speed of one wheel and, turns the vehicle by slowing one side of the vehicle; Burns does not mention the biasing assembly; however, when Burns is combined with Bartel, the biasing member includes a multiple portion that assist with moving the levers from an inboard position to an outboard position (see Col 3, lines 5 to 31). ). It would have been obvious for one of ordinary skill in have a biasing assembly that biases the levers onto a central position from an inboard and outboard positions, in order to release the brake and to keep the vehicle from steering to one side or the other and the assist the user of the vehicle by placing the levers in a neutral position.

Allowable Subject Matter
Claims 3,5-10,12,16-20,22,23 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARLON A ARCE/Examiner, Art Unit 3611                     


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611